Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed April 12, 2020.

3.	Claims 1-12 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Belinda Lee (Reg. No. 46,863) on March 23, 2021.

6.	The application has been amended as follows:
1.  (Currently Amended)  A network system comprising: 
a hub base that includes a first network device with a hub function, the first network device being connected to an information communication network; and 
a spoke base that includes a second network device without the hub function, the second network device being connected to the information communication network, 
,
wherein, in response to an issuance request to the information communication network to issue address information from the second network device, the internet service provider issues address information in a case where the spoke base has an IPoE-type provider subscription and the information communication network issues the address information in a case where the spoke base does not have the IPoE-type provider subscription, 
the second network device performs VPN connection with the first network device by an Internet VPN method in a case where the address information has been issued by the internet service provider, and 
the second network device performs the VPN connection with the first network device by intra-network loopback in a case where the address information has been issued by the information communication network. 

2.  (Currently Canceled).

11.  (Currently Canceled).

12.  (Currently Canceled).


Allowable Subject Matter


8.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “a hub base that includes a first network device with a hub function, the first network device being connected to an information communication network; and a spoke base that includes a second network device without the hub function, the second network device being connected to the information communication network, wherein communication between a computer provided in the spoke base and an external device connected with the computer via Internet is performed such that intra-network loopback communication is performed between the first network device and the second network device in the information communication network without an internet service provider, and communication is performed between the first network device and the external device via the internet service provider, wherein, in response to an issuance request to the information communication network to issue address information from the second network device, the internet service provider issues address information in a case where the spoke base has an IPoE-type provider subscription and the information communication network issues the address information in a case where the spoke base does not have the IPoE-type provider subscription, the second network device performs VPN connection with the first network device by an Internet VPN method in a case where the address information has been issued by the internet service provider, and the second network device performs the VPN connection with the first network device by intra-network loopback in a case where the address information has been issued by the information communication network” as recited in independent claim 1.
Although the prior art of record in combination teaches “a hub base that includes a first network device with a hub function, the first network device being connected to an information communication network; and a spoke base that includes a second network device without the hub function, the second network device being connected to the information communication network, wherein communication between a computer provided in the spoke base and an external device connected with the computer via Internet is performed such that intra-network loopback communication is performed between the first network device and the second network device in the information communication network without an internet service provider, and communication is performed between the first network device and the external device via the internet service provider”, none or the prior art of record in combination explicitly teach “wherein, in response to an issuance request to the information communication network to issue address information from the second network device, the internet service provider issues address information in a case where the spoke base has an IPoE-type provider subscription and the information communication network issues the address information in a case where the spoke base does not have the IPoE-type provider subscription, the second network device performs VPN connection with the first network device by an Internet VPN method in a case where the address information has been issued by the internet service provider, and the second network device performs the VPN connection with the first network device by intra-network loopback in a case where the address information has been issued by the information communication network” as amended above.
For at least this reason above, claims 1 and 3-10 are allowable.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 24, 2021